FILED
DISSENT ON REHEARING                                                  Jul 13 2016, 11:56 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Timothy F. Devereux                                        Rick D. Meils
Daniel A. Ladendorf                                        Neil A. Davis
Ladendorf Law                                              John W. Mervilde
Indianapolis, Indiana                                      Meils Thompson Dietz & Berish
                                                           Indianapolis, Indiana
ATTORNEY FOR THE AMICUS CURIAE
Alexander Jesus Limontes
Indiana Trial Lawyers Association
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Noe Escamilla,                                             July 13, 2016
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           54A01-1506-CT-602
        v.                                                 Appeal from the Montgomery
                                                           Superior Court
Shiel Sexton Company, Inc.,                                The Honorable Heather L.
Appellee-Defendant                                         Dennison, Judge
                                                           Trial Court Cause No.
                                                           54D01-1107-CT-562



Baker, Judge, dissenting.




Court of Appeals of Indiana | Dissent on Rehearing 54A01-1506-CT-602 | July 13, 2016           Page 1 of 2
[1]   I respectfully dissent from the majority’s decision to deny Escamilla’s petition

      for rehearing and I wish to reiterate the position that I expressed in greater

      detail in my previous dissenting opinion. See Escamilla v. Shiel Sexton Co., No.

      54A01-1506-CT-602, Slip Op. at *8 (Ind. Ct. App. March 31, 2016) (Baker, J.,

      dissenting). I believe that knowledge of a party’s immigration status alone

      sheds no meaningful light on the question of whether that party will one day

      face deportation. Such information cannot be “considered,” in any real sense

      of the word, and can serve only as a basis for speculation that will likely result

      in prejudice. I would vote to grant the petition for rehearing as I believe that

      the majority should address these concerns.




      Court of Appeals of Indiana |Dissent on Rehearing 54A01-1506-CT-602 | July 13, 2016   Page 2 of 2